Citation Nr: 1617751	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-25 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for uterine fibroid tumors.  

2.  Entitlement to service connection for gynecological problems, including ovarian cysts, chronic yeast infections, pelvic inflammatory disease, and urinary tract or vaginal infections.

3.  Entitlement to a temporary total disability rating for surgical convalescence for a hysterectomy under 38 C.F.R. § 4.30 (2015).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in Wichita, Kansas and returned to the RO in Seattle, Washington.  In a June 2014 decision, the Board granted the Veteran's petition to reopen a prior claim for service connection for chronic gynecological problems and remanded the service connection claim for additional development.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2013 Travel Board hearing.  A transcript is of record.

The Board previously combined the issue of entitlement to service connection for fibroid tumors with the issue of entitlement to service connection for gynecological problems; however, after receiving additional medical evidence and argument from the Veteran, recharacterizing and separating out the issue of entitlement to service connection for a hysterectomy due to uterine fibroids better reflects the evidence and the Veteran's contentions.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for gynecological problems and entitlement to a total disability rating under 38 C.F.R. § 4.30 is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's recurring uterine fibroid tumors began in service.


CONCLUSION OF LAW

The criteria for service connection for uterine fibroid tumors have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she had a hysterectomy in November 2011 due to recurring uterine fibroids that began during her active service.  See July 2011 Notice of Disagreement; July 2012 Argument; September 2012 Substantive Appeal; October 2015 Informal Hearing Presentation; Transcript of Record at 7-12.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  It may be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

The Veteran has had a current disability since filing her petition to reopen her prior claim for service connection.  See October 2009 Petition to Reopen.  In November 2011, she underwent a total hysterectomy to treat recurring uterine fibroids.  See November 2011 VA Treatment Records; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 702 (32nd ed. 2012) (defining "fibroids" as "as colloquial term for uterine leiomyoma"); id. at 1018 (defining "uterine leiomyoma" as "a benign tumor derived from smooth muscle" found in the uterus as well as sometimes in the cervix); id. at 909 (defining "total hysterectomy" as an operation that completely excises both the uterus and cervix).  

The question in this case is whether the recurring uterine fibroid tumors began in service or were etiologically related to her active service.  Service treatment records (STRs) show the Veteran was treated for numerous gynecological symptoms during her active service, including a fibroid uterus.  See September 1995 STRs (physical examination revealing a fibroid uterus of 8-10 weeks' size).  The record contains conflicting medical evidence on this issue.  

The September 2012 VA examiner opined that the Veteran's uterine fibroid tumors were less likely than not related to her active service.  The rationale was primarily that the record lacked credible medical evidence confirming that the Veteran actually had fibroids in her uterus during active service or at any time prior to her April 2002 myomectomy to remove several uterine fibroids.  See September 2012 VA Examination; August 2014 VA Examination Addendum; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1224 (32nd ed. 2012); April 2002 Southside Regional Medical Center Treatment Records (myomectomy findings included a uterus of 8-10 weeks' size).  Specifically, the record lacked evidence of an ultrasound that would confirm the physical examination findings in September 1995 STRs, which mentioned uterine size, 8-10 weeks, as well as a fibroid uterus.

VA physician Dr. Reddy, however, opined in a May 2015 letter that the Veteran's uterine fibroids began in service and ultimately led to the November 2011 total hysterectomy.  The rationale was that Kenner Army Community Hospital STRs mentioned a fibroid uterus and the Veteran's November 2011 hysterectomy was performed to treat a fibroid uterus and severe menorrhagia.  Although Dr. Reddy did not phrase her conclusion in terms of the benefit-of-the-doubt standard, the Board infers from the definitive tone of the opinion as well as the ultimate conclusion that Dr. Reddy meant that it is at least as likely as not that the Veteran's hysterectomy was performed to treat recurring uterine fibroid tumors that had their onset during the Veteran's active service.  

Both the September 2012 VA examiner and Dr. Reddy are competent to provide an opinion, and their opinions are credible, but Dr. Reddy's opinion is more probative.  The September 2012 VA examiner appeared to disregard the Veteran's competent, credible, and probative report that she underwent an ultrasound that found uterine fibroids during her active service, even though her report was supported by findings in September 1995 STRs that mentioned physical characteristics of the uterus itself.  Dr. Reddy, however, did consider the Veteran's probative reports of an in-service ultrasound and reviewed the relevant STRs, as well as VA and private treatment records showing the Veteran had recurring uterine fibroid tumors up until her November 2011 total hysterectomy.  See May 2006 Riverview Physicians for Women Treatment Records (diagnosing post-myomectomy symptomatic or degenerating uterine fibroids); December 2009 VA Ultrasound (finding multiple prominent uterine fibroids).  While it is unclear whether Dr. Reddy reviewed the Veteran's entire claims file, including private treatment records, VA and private treatment records confirm that the veteran had recurring uterine fibroids even after undergoing a myomectomy to remove several uterine fibroids in April 2002.  Further, while Dr. Reddy did not identify the correct date of the mention of a fibroid uterus during the Veteran's active service, it does not affect the rationale.  

Accordingly, the preponderance of the evidence weighs in favor of granting service connection for a hysterectomy due to uterine fibroids.

As this decision represents a full grant of the benefits on appeal, discussion of VA's duties to notify and assist is unnecessary. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2015). 

ORDER

Service connection for uterine fibroid tumors is granted.


REMAND

The record contains evidence that the Veteran has had several chronic gynecological problems since filing her October 2009 petition to reopen the claim for service connection, including chronic yeast infections, pelvic inflammatory disease, urinary tract or vaginal infections, right hemorrhagic corpus luteum, and ovarian cysts.  The Veteran had several yeast infections during service and diagnoses of urethritis, vaginitis, and a history of pelvic inflammatory disease.  See November 1991 STR; February 1992 STR; March 1992 STR; August 1993 STRs; October 1993 STRs; September 1995 STRs.  The record suggests that she continued to have recurring problems that continued even after her hysterectomy due to recurring uterine fibroids.  See September 2014 VA Consultation; July 2012 Geary Community Hospital; November 2012 Geary Community Hospital; July 2010 VA Treatment Records.  VA should obtain an addendum opinion that addresses these gynecological problems.

In addition, while VA treatment records and a letter from VA physician Dr. Reddy show that the Veteran underwent a hysterectomy in November 2011 due to service-connected recurring uterine fibroid tumors, it is unclear whether the hysterectomy necessitated at least one month of convalescence or resulted in severe post-operative residuals as required under 38 C.F.R. § 4.30.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or AMC should obtain any outstanding treatment records, including from VA, Madigan Army Community Hospital, Geary Community Hospital, Southside Regional Medical Center, Riverview Physicians for Women, and the University of Richmond in Hopewell, MCV, dated from June 1996.

2.  After any outstanding records have been received, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any gynecological problem other than a hysterectomy due to uterine fibroids.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies.  

The examiner should provide an opinion, based on examination results and the record, regarding whether any gynecological is at least as likely as not (a 50 percent or greater probability) etiologically related to his active service, including symptoms and treatment found in service treatment records (STRs).  See November 1991 STR (complaining of vaginal discharge with blood for 1-2 months, diagnosed as monilia, menstrual cycle); February 1992 STR (diagnosing yeast infection, monilia); March 1992 STR (diagnosing yeast infection, overgrowth lactobacillus, presumptive monidia, blocked sebaceous gland); August 1993 STRs (diagnosing vulvovaginal candidiasis); October 1993 STRs (diagnosing urethritis); September 1995 STRs (diagnosing infertility with history of pelvic inflammatory disease).

The examiner should provide a separate opinion for each gynecological problem present at any time after the Veteran's October 2009 petition.  See September 2014 VA Consultation (reporting recurrent bumps and recurring urinary tract infections and yeast infections post-hysterectomy); July 2012 Geary Community Hospital (diagnosing hemorrhagic cystitis); November 2012 Geary Community Hospital (diagnosing urinary tract infection); July 2010 VA Treatment Records (diagnosing folliculitis aggravated by yeast infection).

The examiner MUST consider the Veteran's lay testimony regarding the onset and duration of her symptoms.  Please provide the basis for any diagnosis and a complete medical rationale for the opinion.

3.  After completing any other development that may be warranted, readjudicate the claims on appeal, including the claim for a temporary total disability rating under 38 C.F.R. § 4.30 for a hysterectomy due to recurring uterine fibroid tumors.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


